Citation Nr: 0922127	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease with Barrett's esophagus.  

2.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss, to include on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Veteran appealed that decision and 
the case was referred to the Board for appellate review.  

The Veteran has also claimed entitlement to an initial rating 
for tinnitus in excess of the 10 percent granted by the 
November 2004 rating decision.  The Veteran submitted a 
Notice of Disagreement in January 2005 requesting at least a 
30 percent rating for that condition.  A Statement of the 
Case was issued in March 2005, but the Veteran never 
submitted a Substantive Appeal (VA Form 9) on this issue.  
Absent a NOD, a Statement of the Case and a Substantive 
Appeal, the Board does not have jurisdiction of that issue.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. 
Brown, 4 Vet. App. 384 (1994).  In addition, the Veteran's 
service-connected tinnitus is already assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
6260.

The issue of entitlement to a compensable initial evaluation 
for bilateral hearing loss, to include on an extraschedular 
basis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gastroesophageal reflux disease is 
productive of stomach pain and vomiting with no evidence of 
moderate anemia or other symptom combinations productive of 
severe impairment of health. 


2.  Audiometric testing reveals that the Veteran's service-
connected hearing loss is not worse than Level I hearing in 
the right ear and Level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7346 (2008). 

2.  The criteria for a compensable disability rating for 
bilateral hearing loss on an other than extraschedular basis 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
4.86, 4.130, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated July 2002, 
September 2003, March 2006 and October 2007.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran essentially contends that the current evaluation 
assigned to his gastroesophageal reflux disease with 
Barrett's esophagus and bilateral hearing loss do not 
accurately reflect the severity of those conditions.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1995).  When an initial rating 
award is at issue, as is the case here, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

Gastroesophageal Reflux Disease

The Veteran is appealing the assessment of his disability 
evaluation for gastroesophageal reflux disease.  The Board 
notes that the Veteran's gastroesophageal reflux disease was 
originally service connected in November 2004 with a 10 
percent evaluation under Diagnostic Code 7346.  In November 
2006 an additional rating decision assigned an increase 
rating of 30 percent effective from June 24, 2002, the date 
of receipt of the original claim.  

Under Diagnostic Code 7346, a 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  See 38 C.F.R. § 4.114 (2008).

The medical evidence of record includes private treatment 
records, VA treatment records and VA examination reports.  
Private treatment records from July 2002 indicate that the 
Veteran underwent an esophagogastoduodenoscopy with biopsy.  
The report from that examination indicates that the Veteran 
was complaining about epigastric discomfort after eating.  He 
claimed that within minutes after eating he develops 
bloating, belching, gas sensation and epigastric discomfort 
that lasts about an hour.  He also claimed to have other 
symptoms such as poor appetite, difficulty swallowing at 
times, heartburn, bloating, belching, regurgitation, 
epigastric abdominal pain, rectal bleeding and black stools.  
He noted a recent upper GI series that had demonstrated 
chronic reflux changes and an old ulcer in the distal 
esophagus and narrowing of the lumen.  The procedure revealed 
no significant lesions, ulcerations or deformities.  The 
antrum showed mild erythematous changes.  The cardia and 
fundus were unremarkable.  The examiner noted no weight loss, 
but diagnosed likely gastroesophageal reflux disease.  A 
September 2002 letter from Dr. Gibson noted that the Veteran 
had Barrett's esophagus and areas of esophagitis and that his 
stomach biopsy showed gastritis.  

In August 2004 the Veteran underwent a VA gastrointestinal 
examination.  The Veteran denied hematemesis at any time in 
his life and stated that medication does not stop his 
bloating or heartburn.  He also stated that at night he gets 
regurgitation in the back of his throat and has to get up and 
go to the bathroom to spit it out.  The examiner diagnosed 
the Veteran with gastroesophageal reflux disease with 
Barrett's esophagus.  No melena was shown.  

A VA treatment report from May 2005 indicates that the 
Veteran underwent another esophagogastroduodenoscopy.  An 
erosion in the stomach was noted and several biopsies were 
obtained.  Esophagitis was noted in the lower esophagus, but 
no Barrett's esophagus was noted.  A 2 centimeter hiatal 
hernia was noted at about 39 centimeters.  In August 2005 the 
Veteran had an endoscopic examination done due to difficulty 
swallowing.  This procedure involved a dilation of esophagus 
which has helped his swallowing problems.  

In October 2006 the Veteran underwent an additional 
comprehensive VA examination.  The Veteran stated that he 
still suffered from dysphagia, which required him to force 
his food down with liquids.  The Veteran also claimed pyrosis 
and epigastric pain, including associated substernal pain 
several times a week.  The Veteran has reflux every day and 
makes himself throw up when food gets stuck in his esophagus.  
This occurs approximately twice a week.  The Veteran stated 
that this condition had gotten worse in the previous year, 
but that dilation of his esophagus had helped somewhat.  No 
hematemesis or melena was noted.  Upon physical examination 
the examiner determined that the Veteran was in good 
condition and was not anemic.  No weight loss was noted.  

In addition, a VA evaluation report from January 2009 
indicates that the Veteran's gastroesophageal reflux disease 
does not affect body weight and does not present any 
functional impairment. 

The Board finds that a rating in excess of 30 percent is not 
warranted at any time during the appeal process as the 
evidence of record does not show material weight loss and 
hematemesis or melena with moderate anemia; or, other symptom 
combinations productive of severe impairment of health to the 
Veteran's service-connected condition.  While the Veteran has 
complained of varied symptoms, objectively he has not been 
shown to be suffering from moderate anemia nor have his 
symptoms been shown to result in severe impairment to health.  
The 30 percent evaluation assigned contemplates considerable 
impairment in health and adequately addresses his subjective 
complaints as well as the objective findings.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record 
and that the diagnostic code utilized best addresses his 
disability picture.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 

38 C.F.R. § 3.321(b) (2008) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If that matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer.  Colayong v. West, 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In this case, the service-connected disability rated above 
has not been shown, or alleged, to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 
6-96.  

Bilateral Hearing Loss

The Veteran has also appealed the noncompensable rating 
assigned for his bilateral hearing loss.  The Veteran was 
originally granted entitlement to service connection for 
bilateral hearing loss with a noncompensable rating in a 
November 2004 rating decision.  The Veteran has appealed that 
determination.

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2008).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 
38 C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.

The Veteran has undergone numerous audiological examinations 
in connection with his claim for bilateral hearing loss.  
Several private examinations indicate hearing loss, but those 
examinations do not show that the examiners used the Maryland 
CNC speech recognition test as required by 38 C.F.R. 
§ 4.85(a).  Thus the results of those examinations cannot be 
evaluated under the VA rating criteria for bilateral hearing 
loss.

The Veteran's VA examinations do make used of the Maryland 
CNC speech recognition test and the results also indicate 
some hearing loss.  At the time of the Veteran's first VA 
examination in August 2004, the Veteran's left ear puretone 
thresholds were 30, 55, 60 and 55, for an average of 50 
decibels, and his speech discrimination score was 96 percent.  
When combined on Table VI, these numbers produce a Level I 
designation of hearing impairment.  His right ear puretone 
thresholds were 15, 50, 50 and 35, for an average of 38 
decibels, and his speech discrimination score was 96 percent.  
When combined on Table VI these numbers also produce a Level 
I designation of hearing impairment.  When these hearing 
designations are applied to Table VII the result is a 
noncompensable disability rating.

May and June 2005 VA treatment reports indicate that the 
Veteran reported some difficulty understanding conversational 
speech, telephone conversations, and other noises.  He 
underwent a hearing aid fitting and a partial audiometric 
evaluation was performed.  Unfortunately, no speech 
discrimination scores were provided at that time, so the 
evaluation is inadequate for rating purposes.  The Veteran 
also received treatment for his hearing loss in September 
2008, but the report from that occasion also lacks speech 
discrimination scores.

The Veteran did undergo another comprehensive VA audiometric 
evaluation in December 2008.  At that time the Veteran's 
puretone thresholds were 40, 70, 65 and 60, for an average of 
59 decibels, and his speech discrimination score was 92 
percent.  When combined on Table VI, these numbers produce a 
Level II designation of hearing impairment.  His right ear 
puretone thresholds were 30, 65, 55 and 45, for an average of 
49 decibels, and his speech discrimination score was 96 
percent.  When combined on Table VI, these numbers produce a 
Level I designation of hearing impairment.  When these 
hearing designations are applied to Table VII the result is 
still a noncompensable disability rating.

As mentioned above, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id at 126.  Here, the Board 
finds that a noncompensable schedular rating is applicable 
during the entire period contemplated by this appeal.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim for a compensable rating for 
bilateral hearing loss.  Accordingly, the Board has no choice 
but to deny the claim for a higher schedular evaluation.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
gastroesophageal reflux disease is denied. 

Entitlement to a compensable disability evaluation for 
bilateral hearing loss on a schedular basis is denied.


REMAND

The Veteran contends that he has significant hearing loss 
which impacts adversely on his ability to function in his 
daily activities and thus claims entitlement to a compensable 
evaluation for bilateral hearing loss on an extraschedular 
basis.  Service connection for bilateral hearing loss was 
originally granted service connection with a noncompensable 
rating in a November 2004 rating decision.  The Veteran has 
appealed that determination, but a review of the claims file 
reveals that further action on this issue is necessary prior 
to final appellate review. 

Specifically, in a February 2005 statement the Veteran stated 
that at his job he is required to communicate using a radio 
and that because of his hearing problems he has missed calls.  
In addition, during the Veteran's most recent VA audiometric 
examination in December 2008 he reported difficulty 
understanding conversation at employment and at home and the 
examiner stated that the Veteran's hearing loss would make it 
difficult to understand directions and conversation.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
found that, in light of VA's Fast Letter No. 07-10 (April 24, 
2007) audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined 
if an extraschedular evaluation may be assigned.  Once the VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The evidence of record raises a question with regard to the 
current effect of the Veteran's hearing loss on his ability 
to function in his daily life.  The question has not been 
addressed by the RO.  Therefore, in order to give the Veteran 
every consideration with respect to the present appeal, 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  Ensure that all identifiable VA and 
private treatment records are obtained.  
Document negative responses and inform the 
Veteran so that he may attempt to procure 
missing records on his own.

2.  Make arrangement to afford the Veteran 
a VA audiological examination for his 
bilateral hearing loss.  The claims folder 
should be made available to and be 
reviewed by the examiner.  The examiner 
should determine the effect of the 
Veteran's hearing loss on his occupational 
functioning and daily living, in 
accordance with VA Fast Letter No. 07-10 
(April 24, 2007).

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
determine whether the evidence warrants 
referral of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 3.321(b) for extraschedular 
consideration.  The Veteran should be 
notified of the determination. 

4.  If the benefit sought is not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


